Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/02/2022 has been entered. Claims 1-3, 8, 9, and 12-14 are currently amended. Claims 1-3 and 5-15 remain pending in the application. 
Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. 
	Regarding claim 1, Applicant first argues that Sankai does not disclose capturing surrogate signals that comprise CPG activity in a spinal cord of an individual (See remarks filed 11/02/2022 at bottom of Page 6-top of page 7). Applicant states that examiner is relying on an inherency rationale that electric signals to move represents CPG activity (Remarks at middle of page 7). Applicant then correctly states that CPG activity is the source of neural activity that drives muscle movement (Remarks top of page 8), which aligns with examiner’s interpretation of CPG signals previously outlined in the final Office action mailed on 08/23/2022. Applicant then states that CPG activity and sensing muscle movement are not the same (Remarks middle of page 8). Examiner places emphasis upon applicant’s own admission that CPG activity is the source of neural activity that drives muscle movement. It is examiner’s position that surrogate signals of CPG activity are represented by muscle movement detection via electrical signals as presented by Sankai. The surrogate signals of natural brain activity are disclosed by Sankai, as disclosed in Paragraph 0028 “the will of moving is converted into an electric signal, and transmitted to a muscle from a brain through an internal nerve.” Examiner places emphasis on the path which goes from the brain to a muscle. The spinal cord naturally transmits signals resulting from natural brain activity [aka normal day to day function] to the spine to propagate nerve signals to the rest of the body and muscles. Thus the muscle potential signals detected by Sankai are surrogate signals of natural brain activity. In response to Applicant’s inherency argument (Remarks middle of Page 8), examiner notes that the muscle signals must contain CPG signals, because there is no other way for nerve signals to propagate through the body. The basic pathway is very clearly defined in that nerve signals transmit from the brain, through the spinal cord, and to the needed muscles. There is no way for muscle movement to occur without signals from the brain through the spinal cord. 
	Applicant further argues that Sankai does not disclose three gait phases within a stance phase of a gait cycle are activated in targeted fashion (See response to this limitation in rejection of claim 1 below) such that spinal and/or supraspinal neural networks of the individual are initiated (Remarks bottom of page 8-top of page 9). In particular, applicant points out that Sankai discloses a system where neural networks of the individual are already firing (Remarks top of page 9). Examiner notes that spinal and/or supraspinal networks must already be firing to some extent, because if there was no firing of the neural network, the user would be at best paralyzed without nerve signal transduction through the spinal cord. Thus it is examiner’s interpretation of applicant’s language of “networks being initiated” to mean “further recruited” for a user who can walk. The device of Sankai gathers information about multiple gait phases in the user’s stance phase, and uses that information to improve the user’s gait (See Fig. 3 Phases B1-B4; Paragraphs 0036-0037 and Paragraphs 0040-0042). It is a natural consequence of the gait assistance that the user’s spinal neural network will react to and try to compensate for an unwanted (abnormal gait), and will do so in an augmented fashion in response to the gait assistance being provided by the device of Sankai. Accordingly, examiner finds applicant’s arguments unpersuasive and the rejections still stand via Sankai. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and the claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 requires: “capturing physical and/or biometric characteristics of the individual … captured by a physiological sensor system … capturing surrogate signals that comprise a central pattern generator (CPG) activity in a spinal cord of the individual measured by the sensor system”. This limitation embraces (for example): “capturing physical and/or biometric characteristics of the individual” as well as “capturing surrogate signals that comprise a central pattern generator (CPG) activity in a spinal cord of the individual” using (for instance) a sensor system of weight sensor and force sensor. See paragraph 24 of applicant’s original specification for the types of sensors which are disclosed. However, the original disclosure failed to provide sufficient detail on how a sensor system of weight sensor and force sensor could effectively be used to capture: a) “physical and/or biometric characteristics of the individual” and b) “surrogate signals that comprise a central pattern generator (CPG) activity in a spinal cord of the individual”. 
At best, the original disclosure discloses using a “sensor system 3a-e [i.e. 5 sensors] comprises kinematic, kinetic and electrophysiological sensors” (words inserted) in a “form a sensor network” to capture both physical and/or biometric characteristics of the individual” and also to capture “surrogate signals that comprise a central pattern generator (CPG) activity in a spinal cord of the individual”. See paragraphs 35 & 40 and figure 1 of applicant’s original disclosure. It should be noted however that original specification failed to disclose specific types of sensors which are used as “kinematic, kinetic and electrophysiological sensors”. For this reason, the original disclosure failed to provide a written description that shows the inventor possessed the full scope of the invention as recited in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, Applicant recites a physiological sensor system which captures physical and/or biometric characteristics of a user. In their original disclosure, Applicant merely mentions a list of physical/biometric characteristics of a user, without further discussion of which characteristics pertain to the categories of physical or biometric (Original disclosure at Page 2 lines 5-7). Specifically, the intended scope of “physical/biometric characteristics” is unclear due to the structure of Applicant’s sentence. The list of physical/biometric characteristics comes after the words “and/or”, and then the characteristics are all listed. Therefore, it is unclear whether physical characteristics include all characteristics listed, a few of the characteristics, or just one of them. The same lack of clarity also applies to the biometric characteristics for the same reasons. Examiner is interpreting the claimed limitations to mean the sensor system can use muscle potential signals to measure CPG activity. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP2671559B1 to Sankai et al. (hereinafter “Sankai”).
Regarding claim 1, Sankai discloses a method for carrying out a gait training for improving the gait of an individual (Fig. 7; Paragraph 0080 “the method of the gait training”) using an apparatus for varying weight loads on the individual (Fig. 2 gait training system 1; Paragraph 0024 discloses the body weight support device allows for adjustment of weight applied to the legs of the user), the method comprising:
	capturing physical and/or biometric characteristics of the individual (Paragraph 0053 “tilt of the body” & Paragraph 0074 “autonomous control unit 112 calculates the sole load ratio”. Tilt of the body is a physical characteristic as well as sole load ratio.), 
	wherein the physical and/or biometric characteristics are captured by a physiological sensor system (Fig. 2 Biopotential Signal Detecting Unit 101; Fig. 5 muscle potential sensors 41-44; Paragraph 0053 discloses “gyro sensor” & Paragraph 0070 “insole sensors”. Tilt is measured by the gyro sensor and sole load ratio is measured via insole sensors; Examiner takes the detecting unit, muscle potential sensors, gyro sensor, and insole sensor together to be the sensor system; Examiner notes that Sankai’s sensors are capable of measuring applicant physical and/or biometric characteristics as defined in applicant’s original disclosure (Page 2 lines 5-7)), 
	controlling the apparatus to reduce or vary the weight loads on the individual depending on the characteristics (Fig. 7 block S116 shows a loop control if gait training is continued for gait of a user based on detection of biopotential signal S105 & calculation of sole load ratio S106, results in control amount of body-weight support S111 if posture of user is unstable S110), 
	capturing surrogate signals that comprise a central pattern generator (CPG) activity in a spinal cord of the individual measured by the sensor system, and (Fig. 2 Biopotential Signal Detecting Unit 101; Fig. 5 muscle potential sensors 41-44; Paragraph 0028 discloses biopotential detection unit detects muscle potential which is transmitted from the brain to the muscle. Examiner takes this to be spinal cord activity because a muscle potential signal must be conveyed through and output from the spinal cord nerves to reach muscle tissue in the body.) using the captured surrogate signals as additional characteristics for the step of controlling the apparatus (Fig. 7 Detect biopotential signal used for changing amount of body-weight support S115), 
	wherein varying the weight loads is implemented by adjusting a suspension of the apparatus in a vertical movement direction by the control unit (Fig. 2 control device 110 controls servo motor 221; Paragraph 0024 discloses the body weight support device lifts up the harness via a servo motor), as a result of which the individual, who is connected to the suspension is raised or lowered (Paragraph 0024 discloses the user is lifted up by the harness so that the weight applied on the legs of the wearer decreases),
	wherein three gait phases within a stance phase of a gait cycle are activated in targeted fashion depending on the physical and/or biometric characteristics and the additional characteristics, such that spinal and/or supraspinal neural networks of the individual are initiated (Fig. 3 Phases B1-B4; Paragraphs 0036-0037 discloses four gait phases within a stance phase are stored in a reference parameter database which are obtained by observing walking motion of the user; Paragraphs 0040-0042 disclose the autonomous control unit compares motion of the user to the reference database, and then the control unit selects the optimum assist pattern based on the stance phase (i.e. heel strike, toe push off); Examiner notes the spinal neural network will be recruited by virtue of the user trying to keep a steady gait; Examiner further notes the spinal network is always initiated, and is further recruited by spinal neural networks when walking). 
Regarding claim 2, Sankai discloses the method as claimed in claim 1, and Sankai further discloses characterized in that the physical and/or biometric characteristics and/or the additional characteristics are captured in real time (Fig. 7 evaluation process of user occurs in real time as the user walks).
Regarding claim 3, Sankai discloses the method as claimed in claim 1, and Sankai further discloses characterized in that the physical and/or biometric characteristics of the individual comprise their body weight, a walking speed, a ground reaction, a stepping force, a leg and/or foot position, a joint angle, measurement values of the cardiovascular system, a muscle activity or the like  (Paragraph 0071 discloses a load sensor in stabilizer 53 supplies data for the center of gravity unit 104, which determines the tension relief of the user; Other parameters are also determined (Paragraph 0086 joint angle & Paragraph 0088 walking speed)).
Regarding claim 5, Sankai discloses the method as claimed in claim 1, and Sankai further discloses characterized in that the surrogate signals comprise electromyographic signals of antagonists and/or agonists involved in the gait (Paragraph 0028 “biopotential signal detecting unit 101 detects a muscle potential according to a force generated by the user”. Muscle potential is taken to be an electromyographic signal because an electromyographic signal is an electric current generated via muscle contraction. Muscle potential is a measurement of muscle activity via electrical potential.).
Regarding claim 6, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the controling of the apparatus is implemented in automatic and/or dynamic fashion (Fig. 2 autonomous control unit 112; Paragraph 0041 discloses the autonomous control unit automatically selects the optimum assist pattern based on user parameters which involves changing loads on the user).
Regarding claim 7, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the controlling of the apparatus is implemented by a control unit (Fig. 1 control device 110; Paragraph 0032). 
Regarding claim 9, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that an improved gait pattern is produced from the physical and/or biometric characteristics and/or the additional characteristics (Fig. 1 gait training system 1; the system improves a user’s gait).
Regarding claim 10, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the sensor system comprises kinetic, kinematic, electromyographic, thermal, optical and/or tactical sensors (Paragraph 0053 discloses a gyro sensor which examiner interprets to be kinetic sensor).
Regarding claim 11, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the sensor system comprises inertial sensors, pressure sensors, light sensors, weight sensors, force sensors, array sensors, needle electrodes, surface electrodes, or video cameras (Paragraph 0071 discloses a load sensor which is taken to mean a pressure sensor). 
Regarding claim 15, Sankai discloses the method as claimed in claim 7, and further discloses wherein the method is characterized in that monitoring of the control unit is implemented in wireless fashion (Paragraph 0020 discloses a wireless connection of the wearable motion assist device 100 and gait training device 200. The motion assist device contains the control unit which monitors user’s gait.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sankai in view of US20150134080 to Roh (hereinafter “Roh”).
Regarding claim 8, Sankai discloses the method as claimed in claim 1, but does not disclose wherein the method is characterized in that there is a targeted variation in the weight loads on the individual depending on the additional characteristics, obtained by way of surrogate signals, during load peaks in a stance phase of the gait of the individual. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training method which evaluates load peaks in different stance phases (Figs. 3 & 4 show detection of gait phase. Fig. 4 shows detection of peak load at different percentages of gait phase; Paragraph 0091 discloses detection of different gait phases; Paragraph 0105 discloses that EMG data is used to determine walking assist. Walking assist reduces loads on the individual to achieve a steady gait.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sankai to further include measuring peak loads in different phases of the gait cycle, as taught by Roh, in order to provide information about which major muscle groups are activated during different gait phases (Figs. 3 & 4; Paragraph 0088). 
Regarding claim 12, Sankai discloses the method as claimed in claim 1, but does not disclose wherein the method is characterized in that the physical and/or biometric characteristics and/or the additional characteristics captured by way of the sensor system are transferred to a computer. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training method which includes sensor information being transferred to a computer (Controller 200; Paragraphs 0178-0179 discloses that the processor in the controller may be a microcomputer, thus the controller as a whole is considered a computer. Paragraph 0009 discloses the controller receives sensor information from EMG sensors on the leg muscles. Thus transferring information to the controller means transferring information to a computer.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gait training method of Sankai to include transfer of sensor information to a computer, as taught by Roh, to provide a known way to transfer electromyographic data to provide appropriate amounts of torque to assist muscular drive of the user (Controller 200; Paragraphs 0009, 0122, 0178, & 0179).
Regarding claim 13, Sankai in view of Roh discloses the method as claimed in claim 12, but Sankai does not disclose wherein the method is characterized in that the physical and/or biometric characteristics and/or the additional characteristics are pre-processed in the computer by a processor. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training method which includes a processor which processes sensor information (Paragraph 0124 discloses controller 200 has boundary value processor 220A; Paragraph 0179 discloses a processor as well which assists processing sensor information before actuation of the assistance device. Before actuation is taken to be pre-processing of the information. Paragraphs 0127 and 0132 discloses the boundary value processor to an onset/offset calculator which feeds torque calculator.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a gait training method which further includes a processor that pre-processes sensor information, as taught by Roh, in order to provide torque assist to the user based on sensor information (Paragraphs 0124, 0127 & 0179). 
Regarding claim 14, Sankai in view of Roh discloses the method as claimed in claim 12, but Sankai does not disclose wherein the method is characterized in that a transfer of the physical and/or biometric characteristics from the sensor system to the computer is implemented in wireless fashion. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training system that transfers information from the sensor system to the computer in a wireless fashion (Paragraph 0069 discloses “signal output from the sensor part 300 may be transmitted to the controller 200 using wired or wireless communication”.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wireless transmission of sensor information to the computer, as taught by Roh, in order to facilitate convenient transfer of sensor information needed to assist the gait of the user (Paragraph 0069). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20180161230-A1 to Maekita; US-9974478-B1 to Brokaw; US-20170224985-A1 to Debur; US-20170173326-A1 to Bloch; US-20150100251-A1 to Solinsky; US-20150057984-A1 to Nicoletti; US-20170049660-A1 to Sugata; US-20160256346-A1 to Stockmaster; US-20110275043-A1 to Liu; US-20170056275-A1 to Lee; WO-2018033591-A2 to Courtine; and WO-2018140429-A1 to Bina.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785